Case 1:19-mc-00103-MN Document 4-4 Filed 04/18/19 Page 1 of 6 PageID #: 453




                  EXHIBIT 4
Case 1:19-mc-00103-MN Document 4-4 Filed 04/18/19 Page 2 of 6 PageID #: 454




                                         MATERIAL PURCHASE AGREEMENT
                                                       COVERSHEET




  Johnson & Johnson Consumer Companies, Inc., a New Jersey Corporation ("BUYER"), and Luzenac
  America, Inc., a Delaware corporation ("SELLER"), intending to be legally bound, hereby covenant and
  agree to purchase and sell, respectively, the Material, on the following terms and conditions:

  MATERIAL: The Material covered by this Agreement shall be the material (th~ "Material") set forth in
  Attachment A, attached hereto and incorporated herein by this reference.

  QUANTITY: During the Term of this Agreement, BUYER shall purchase from SELLER one hundred
  percent (100%) ofBUYER's and BUYER's Affiliates' collective talc requirements by purchasing the
  Material with respect to each of the locations listed in Attachment C (the "Facilities"). The percentage of
  BUYER's and BUYER's Affiliates' total requirements of the Material purchased from SELLER during the
  Term may be confirmed by SELLER as set forth in Attachment A. An "Affiliate" of BUYER shall mean
  any direct or indirect subsidiary of BUYER and any other person or entity controlled by, controlling or
  under common control of BUYER.                                                                         ·

  SELLER is not obligated to supply Material to BUYER (i) in any quarter in excess of 1/4 x the maximum
  annual quantity shown for such Material in Attachment A or (ii) in any month in excess of 1/12 x the
  maximum annual quantity shown for such Material in Attachment A.

  CONTRACT TERM: January 1, 2010 through December 31, 2011, subject to earlier termination as
  provided herein (the "Term").

  PRICE AND TERMS OF PAYMENT: The prices for the Material covered by this Agreement shall be as
  set forth in Attachment B, attached hereto and incorporated herein by this reference.

 DELIVERY TERMS: The delivery tenns for the Material shall be as set forth in Attachment C, attached
 hereto and incorporated herein by this reference.

 BUYER'S LOCATION AND DELIVERY POINT: The Material covered by this Agreement shall be
 delivered to the Facilities specified in Attachment C pursuant to the Shipment Schedule described therein.

 GENERAL TERMS AND CONDITIONS OF SALE: AGREEMENT: The General Terms and Conditions
 of Sale, attached hereto as Attachment D, are incorporated herein and made a part hereof by this reference.
 This Cover Sheet, the General Tenns and Conditions of Sale, as modified or expanded by the terms of this
 Cover Sheet (including all Attachments hereto), are collectively referred to herein as the "Agreement". The
 Agreement shall constitute the agreed terms and conditions upon which BUYER is obligated to purchase
 and SELLER is obligated to sell the Material. In the event BUYER uses its own order acknowledgment
 form or any other form to accept this Agreement, such fo1m shall be used for convenience only and any
 terms and conditions contained therein which are inconsistent with or in addition to those contained in this
 Agreement shall be and are rejected and shall be and are ofno force and effect whatsoever between the
 parties unless expressly assented to in writing by the SELLER.

 OTHER CONSIDERATIONS: BUYER will use commercially reasonable efforts to qualify SELLER's
 Australian ore as an alternate Material to be supplied under this Agreement by August 31, 2010.
 IN THE EVENT BUYER SUCCESSFULLY QUALIFIES AUSTRALIAN ORE:
 No later than August 31, 2010, BUYER and SELLER will discuss current costs and competitive pricing for
 such ore supply. Provided BUYER and SELLER can come to terms on acceptable pricing,
Case 1:19-mc-00103-MN Document 4-4 Filed 04/18/19 Page 3 of 6 PageID #: 455



  SELLER will provide solely the Australian ore to BUYER through December 31, 2011 beginning on a date
  to be agreed to between the parties, which date shall represent a reasonable date to allow the parties to
  begin supplying and taking supply of the Australian ore. If Buyer and SELLER cannot come to terms on
  pricing for Australian ore supply by August 31, 2010, either party may terminate this Agreement on 30 days
  written notice.
  IN THE EVENT BUYER DOES NOT SUCCESSFULLY QUALIFY AUSTRALIAN ORE:
  If BUYER is unable to qualify SELLER's Australian ore by August 31, 2010 due to the ore not meeting
  BUYER's specifications as provided on Attachment A, BUYER or SELLER may terminate this Agreement
  at any time upon written 30 days written notice. SELLER may in its sole discretion continue to supply
  Chinese ore at the applicable prices stated on Attachment B through December 31, 2010, at which time this
  Agreement will automatically terminate~

        IN WITNESS WHEREOF, the patties to this Agreement have executed the same as of the
  commencement date of the Term first above written.

  SELLER                                                       BUYER
  Luzenac America, Inc.                                        Johnson & Johnson Consumer Companies,
                                                               Inc.




                                                     2
Case 1:19-mc-00103-MN Document 4-4 Filed 04/18/19 Page 4 of 6 PageID #: 456



                                                Attachment A

                                       MATERIAL SPECIFICATIONS



                                                 Maximum
                                                 Purchase Quantity
  Material                Grade                  Metric Tons Per
                                                 Year
  Grade 25 Talc*         As perJ&J                        8,500
                         specification no.
                         RM-008967



  * Manufactured from Guangxi Chinese Ore. Alternatively, the Material may be SELLER'S Australian ore if
  the conditions in the "Other Considerations" Section of the Cover Sheet are met.

  SELLER will consider filling orders in excess of the maximum purchase quantity on a case by case basis.


                                     CONFIRMATION PROCEDURES


  BUYER shall keep full and complete records and books of account with respect to all purchases of Material
  covered by the Agreement for a period of four (4) years after the close of the calendar year to which such
  records and books of account pe1tain. The SELLER may, at any time or times during or after the Tenn of
  the Agreement, request an independent audit of such records and books of account for the sole purpose of
  verifying that the total amount of each Material required to be purchased by BUYER from SELLER
  pursuant to the tenns of the Agreement has been met. Any nationally recognized firm of independent
  certified public accountants designated by the SELLER and accepted by the BUYER shall, at any
  reasonable time or times and at the SELLER's expense, have the right to examine and audit such records
  and books of account maintained by the BUYER.




                                                      3
Case 1:19-mc-00103-MN Document 4-4 Filed 04/18/19 Page 5 of 6 PageID #: 457



                                                                    Attachment D

                                         GENERAL TERMS AND CONDITIONS OF SALE

    I. Price; Taxes and Customs Duties: Conditions of Payment. The price for the Material is as set forth on the face hereof. All prices are
   quoted, orders accepted, and billings rendered FCA Seller's facility and are exclusive of all federal, state and local excise, sales, use and
   similar taxes, and all import, export or customs duties, tariffs, or like charges, all of which shall be the responsibility of Buyer. Payment for
   Material shipped on approved credit is due net 30 days, or as stated on the face hereof, from date of invoice. Past due balances are subject to a late
   payment charge of 1.5% per month, or the maximum amount permitted by applicable law, whichever is less. Buyer shall pay all charges, costs and
   legal fees incurred in collecting amounts owed. Seller has the right to reschedule or cancel any order with Buyer if accounts are delinquent. If in the
  judgment of Seller the financial condition of Buyer at any time does not justify delivery upon the payment terms specified, Seller may require full
  or partial payment in advance.
          2. Deliveo: and Risk of Loss. All Material shall be delivered to Buyer as provided on the fu.ce hereof. Title shall pass to Buyer, and Buyer
  assumes all risk ofloss, from the time the Material is loaded by Seller onto railcar or truck for shipment to Buyer at Seller's facility. In the absence
  of specific written instructions, Seller may exercise in its discretion the method of shipment. Unless otherwise agreed by the parties in writing,
  Seller shall have the exclusive right to arrange and book all freight for the transportation of the Material to Buyer. Delivery dates are the dates the
  Material is shipped from Seller's facility. Buyer shall be responsible for payment of all freight and transportation charges from Seller's point of
  loading to the delivery address specified on the face hereof Delivery dates are approximate and are predicated on the prompt receipt by Seller of all
  necessary information and documentation from Buyer.
          3. Quantity. Actual weight ofindividual bags and other pacl,.iging may vary due to variations in the manufacturing process and
  packing equipment tolerances. Any claim for shortage must be made in writing to Seller within 30 days after Buyer's receipt of the Material.
  Seller is not obligated to deliver in any month more than a proportionate part of the maximum quantity specified, determined by dividing
  such maximum quantity by the total number of months included in the period of performance. When, in the opinion of Seller, there is a
  period of shortage of supply of said Material for any reason, Seller may allocate its available supply among any or all of its various customers
  upon such basis as it shall deem fair and practicable, with no liability on its part for failure to deliver the quantity or any portion therein
  specified.
         4. Quality and Warranties. Seller warrants that (I) the Material meets both Seller's general, published specifications and any additional
  specifications set forth on the face hereof; (2) Seller has good and sufficient title to the Material; aod (3) the Material, as manufactured by Seller
  according to Seller's specifications, does not infringe any U.S. patent. Buyer has determined that Material with the quality characteristics
  conforming to such specifications will satisfy its contemplated use of the Material. Upon Buyer's request, Seller shall prepare for Buyer for each
  shipment of Material a certificate of analysis describing the quality characteristics of such shipment pursuant to the sampling procedures specified
  in Section 5. Buyer agrees that packaging material, wliich includes but is not limited to bags, supersacks, containers, shrink \\TBP, plastic wrap,
  dunnage bags and pallets ("Packaging Material"), shall only he used for shipment of Material from Seller to Buyer aud that such Packaging
  Material shall be disposed ofby Buyer in a manner that complies with all applicable laws. Material on pallets in transport or in storage must be
  stored on a flat, load-bearing surface and bound to prevent shifting of the load. Pallets are not suitable for and are not to be used for edge racking or
  stacking. Buyer acknowledges that Material and Packaging: Material must be protected from damage, moisture, excessive heat and ignition
  sources, and that personnel must be kept out oftlte path of any bags or pallets \\itich may full or shift during handling. Buyer assumes all risk of
  handling: the Material at the point of delivery and Buyer agrees to indemnify Seller for claims by it or by third parties arising from such handling.
         SELLER HEREBY EXPRESSLY DISCLAIMS (AND THEREFORE IS HEREBY EXCLUDED FROM THIS AGREEMENT)
 ANY OTHER WARRANTY, EXPRESS OR IMPLIED, AS TO THE l\fATERJAL AND PACKAGING MATERIAL, INCLUDING,
  BUT NOT LIMITED TO, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
  PURPOSE. SELLER SHALL NOT BE LIABLE FOR ANY DAMAGE, LOSS, COST OR EXPENSE, OR BREACH OF WARRANTY,
 EXCEPT AS Sl."f FORTH IN THIS SECTION 4. BUYER HEREBYWAIVES ALL CLAIMS FOR GENERAL, CONSEQUENTIAL,
 INCIDENTAL, OR SPECIAL DAMAGES AND AGREES THAT SELLER'S LIABILITY AND BUYER'S EXCLUSIVE REMEDY
 ARE EXPRESSLY LIMITED TO REPLACEMENT OF ANY l'IIATERIAL AND PACKAGING MATERIAL WHICH DOES NOT
 MEET THE WARRANTY SET FORTH IN THIS SECTION 4, AND SUCH LIABILITY SHALL INNO EVENT EXCEED THE
 PURCHASE PRICE FOR SUCH MATERIAL AND PACKAGING MATERIAL; PROVIDED THAT, NOTHING lN TlUS
 PARAGRAPH SHALL BE DEEMED TO EXCLUDE OR Lll\fIT.AtW LIABILITY UNDER ANY APPLICABLE LAW OR STATUTE
 WHICH, UNDER SUCH LAW OR STATUTE, CANNOT BE EXCLUDED OR LIMITED.
         5. Sampling and Analysis. At the time lite Material is loaded or packaged by Seller, whichever is earlier, Seller, at its expense, shall sample
 the Material in accordance with its normal sampling procedures. The results of sampling and analysis by Seller shall be final and conclusive for all
 purposes. Buyer's sole and exclusive remedy in the event delivered Material does not meet the quality standards set forth in Section 4 shall be to
 coutact Seller and afford the Selier the opportunity to inspect and sample the Material. IfSeller agrees that the Material is noncouforming. Seller
 shall give instructions as to where to send the Material, at Seller's expense, and Buyer shall receive replacement Material in like quantities in lieu
 thereof. Rejection of such nonconforming Material shall be made not later than thirty (30) days after receipt by Buyer.
         6. Defaults and Remedies. If Seller defaults in any of its obligations hereunder, Buyer's sole remedy shall be refusal of delivery of
 Material or termination of this Agreement on the tenns set forth below; if Buyer defaults in any of ils obligations hereunder, Seller's remedies
 shall include suspension of performance together with all other rights and remedies at law or in equity which Seller may have as a result of
 Buyers default. If, despite any default by Buyer, Seller elects to continue to make deliveries, its action shall not constitute a waiver of any
 default by Buyer or in any way affect Seller's legal remedies for any such default. If Buyer defaults under this Agreement and the matter is
 placed in the hands ofan attorney for collection, or suit is brought at law or in equity to enforce the provisions herein, Buyer agrees to pay
 attorneys' fees together with costs in addition to the amounts due hereunder. Seller shall indemnify, defend and hold harmless Buyer from
 any and all liability, claims, judgments or damages relating to any claims that the Material, as manufactured by Seller according to Seller's
 published specifications, violates any U.S. patent. Buyer agrees to indemnify, defend and hold liarmless Seller from any and all liability,
 claims.judgments or damages relating to claims of patent infringement due to Buyer's alteration, use, refonnulation or processing of the
 Material.
         7_ Force Majeure. All obligations of either party hereunder (except the payment of money) shall be suspended while, but only so long
 as and to the extent that, such party is prevented from complying with such obligations in whole or in part by acts of God or of the public
 enemy, strikes, lockouts and other labor disputes, fire, flood, accidents, epidemics, quarantine restrictions, freight embargoes, earthquake,
 unusually severe weather, acts of war, terrorism, insurrection or mob violence, unforeseen shutdO\\n or unavailability of major sources of supply,
 breakage ofmachinery or apparatus, laws, requirements, regulations or action of or the failure to act of any state, federal or local government, or


                                                                            6
Case 1:19-mc-00103-MN Document 4-4 Filed 04/18/19 Page 6 of 6 PageID #: 458


   any other matters beyond the reasonable control of said party which cannot be overcome by said party by means normally employed in the
   performance of this Agreement, whether similar to the matters herein specifically enumerated or otherwise. In the event of Seller's inability due to
   any of the above circumstances to supply all of the Material provided for hereunder, Seller reserves the right to allocate its available supply of
   Material among its purchasers, or any of them, as Seller, in its sole discretion, elects without liability to Buyer for any failure of performance which
   may result therefrom. The party affected by force majeure shall promptly and timely notify the other of the existence thereof, the expected delays,
   and tlte estimated effect upon its performance hereunder.
          8. Product Safety and Product Stewardship Program. Buyer understands and acknowledges that as part of Seller's product stewardship
   program, Seller from time to time will issue notices regarding the safe use of Seller's products, including appropriate and inappropriate end
   uses of Seller's products. Seller has the right to refuse to sell Material to unlawful or inappropriate end-uses as determined by Seller. Buyer
   agrees to comply with such safety policies and end use restrictions in its use and sale of Seller's products. Buyer further agrees upon written
   request from Seller to confirm in writing that Buyer is complying with Seller's safety policies and end use restrictions. Jn no event shall
   Seller be responsible for any damage, irtjuryor loss occasioned by the misuse of Material or Buyer's negligence.
          9. Buyer as End User: No Assignment. Unless Buyer is duly authorized to distribute the Material pursuant to a written distribution
  agreement with Seller, it is agreed and understood that the Material is being purchased by Buyer for its internal use and, without the express
  written authorization of Seller, Buyer may not repackage, resell, or otherwise distribute the Material to third parties. Jn addition, Buyer shall
  have no right to assign or transfer (whether by operation, by law or otherwise) all or any part of its rights or obligations under this Agreement
  except with the prior written consent of the Seller and no delegation of any obligation of Buyer shall be made without the prior written
  consent of Seller; provided, however, that Buyer shall be permitted to assign this Agreement in its entirety in connection with a merger,
  consolidation, sale of all or substantially all of Buyer's assets or equity interests or similar business combination or reorganization involving
  Buyer and another corporation or entity. Any attempted assignment or delegation of Buyer shall be void and ineffective for all purposes
  unless made in conformity with this paragraph. This Agreement shall be binding upon and inure to the benefit of the parties hereto and their
  respective permitted successors and assigns.
          I 0. Compliance with Laws: Export. Both parties shall comply with all applicable laws and regulations. Buyer shall not sell, ship or
  allow trans-shipment ofany Material in any manner contrary to the export laws of the United States of America, including without limitation,
  to any prohibited individual, finn or entity appearing in Denied Party Lists published by the U.S. government, such as the list of Specially
  Designated Nationals published by the U.S. Department of Treasury OFAC, or to any country subject to economic or trade sanctions imposed
  by the U.S., except as otherwise authorized by U.S. law. Buyer shall also comply with all applicable laws and regulations of any destination
  country.
          11. Notices. Any notices, payments, or other information herein contemplated to be given, made or delivered to Seller or Buyer
  hereunder shall be sufficient if personally delivered, mailed, or sent by electronic facsimile at the address of such party set forth on the face
  hereofor to such other address as such party may from time to time designate to the other in writing.
          12. Incorporation By Reference. Terms appearing on the face hereof that in any way alter, condition or explain these General Terms
  and Conditions are incorporated herein by this reference. All terms so incorporated shall supersede any conflicting or contrary provision
  contained in these printed General Terms and Conditions.
         13. Entire Agreement: Intemretation: Amendment. This Agreement contains the entire agreement between the parties, and there are
  no oral understandings, representations or agreements relative to this Agreement which are not fuHy expressed herein. Any terms appearing
  on any Order or other form used by Buyer which would modify or conflict with the terms and conditions set forth herein are expressly
  rejected. Except for the purpose of negating implied warranties, no course of prior dealings between the parties and no usage of the trade shall be
  relevant to supplement or explain any term used in this Agreement. If any provision of this Agreement, or the application thereof to any person,
  place, or circumstance, shall be held by a court of competent jurisdiction to be invalid, unenforceable, or void, tlte remainder of this Agreement and
  such provisions as applied to other persons, places, and circumstances shall remain in ful( force and eflect No amendment, modification, or w.iiver
  of any provision of this Agreement shall be eftective unless in v.1iting and signed by the parties hereto.
         14. Governing Law. This Agreement shall be governed by the laws of the State of Colorado.
        RTM US OTC of Sale 2007.doc




                                                                             7
